i department of the treasury internal_revenue_service washington d c feb sotarexemptand division u i l tt ep ra legend taxpayer a ira x company h company s account f individual l individual m amount d dear’ this is in response to your letter dated date as supplemented by correspondence dated date date date date and date submitted by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request et taxpayer a maintained an individual_retirement_arrangement ira x with company h taxpayer a states that in early she decided to move her investment accounts including ira x from company h to company s documentation submitted by taxpayer a shows that on date she signed a company h surrender request form with box three checked instructing company h to wire transfer the ira x surrender amount to an account at company h the explanation for this option indicates that it is only available for deposits into checking and savings accounts individual l is named on the surrender request form as the contact person at company s documentation submitted by taxpayer a also shows that amount d was deposited into account f at company s on date account f is described as a regular brokerage account that taxpayer a already maintained with company s taxpayer a represents that in date she received a form 1099-r from company h indicating that a normal taxable_distribution from ira x was made in taxpayer a states that she contacted company s about-the status of the account and was informed that amount d had been placed in taxpayer a's regular brokerage account rather than an ira taxpayer a indicates that individual l did not code the transmittal as an ira which resulted in amount d not being rolled over into another ira at company 5s within days taxpayer a states that it was her intention to rollover amount d to an ira with company s and that she believed that such amount had been rolled over to an ira at company s even though no documentation has been submitted that shows that an ira was established or attempted to be established at company s either prior to the distribution from ira x or within days after amount d had been deposited into account f individual l completed the company h in a letter dated date addressed to taxpayer a individual m a senior vice president of company s under penalties of perjury acknowledged that a representative of company s surrender request form requesting that the distribution from ira x be wired to company s individual m stated that the representative individual l made a mistake or error in not realizing that the distribution was from an ira individual m states that the box in section f line direct transfer-ira to ra should have been checked indicating a trustee to trustee rollover but that box of the surrender request form was checked resulting in the ira being wired in error directly to a taxable account the completed surrender request form was then forwarded to taxpayer a for execution individual m further states that it was taxpayer a's intent to have the proceeds from the ira annuity directiy transferred to a self-directed_ira at company and that company s's signature on the last page of the surrender request form reinforces the intent to have the funds directly transferred to an ira due to the fact that company s would not be required to sign off on a full distribution of an ira annuity in a letter to taxpayer a from company s dated date individual m further states under penalties of perjury that individual l failed to establish an ira for taxpayer a as required by the internal procedures of company s and as a result of not establishing an ira per those procedures taxpayer a was unable to roll over the ira x distribution from company h to company s within the 60-day rollover requirement f taxpayer a asserts that her failure to complete a rollover within the 60-day rollover period was due to individual l's error in not establishing an ira as she was required to do based upon company s’ internal procedures which resulted in amount d not being rolled over into an ira within days of being distributed from ira x taxpayer a further asserts that she has not used or withdrawn any of amount d since it has been deposited in account f as supported by account f monthly statements ae based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as-otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be inthe manner provided under sec_72 ofthe code ss i sec_408 of the code defines and provides the rules applicable to ira_rollovers a sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out-of an ira to the individual ' for whose benefit the ira is maintained if- i ii - the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of day after the date on which the such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 -- ae sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond thie reasonable’ control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 dx3 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rolloverdue to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in - the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertions that she failed to complete a rollover of amount d to an ira within the 60-day rollover period because of the errors committed by company s therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount d to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code _ no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicabie thereto this ruling is directed only to the taxpayer that requested it section k of the code provides that it may not be used or cited by others as precedent if you have any questions regarding this letter please contact se t ep ra t sincerely yours signed joyoe eb floyd joyce e floyd manager employee_plans technical group enclosures ‘deleted copy of letter_ruling notice -
